DETAILED ACTION
STATUS OF CLAIMS
This action replies to the 12/21/20 amendment and arguments.
New		none
Canceled	none 
Amended 	1, 3, 6-8, 17-18
Claims 1-8, 17-20 are pending, examined, and reviewed below.  Filed:   12/12/2016

            			CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


    PNG
    media_image1.png
    591
    513
    media_image1.png
    Greyscale
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-8, 17-20 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories (1-8, machine, 17-20 process). 
	Step 2a
The claims involve organizing human behavior redeeming a coupon for crediting an account after a currency conversion. The claim involves data labels related to certain methods of organizing commercial interaction. See Fed Register Vol. 84 No. 4 January 7 2019. 
    PNG
    media_image2.png
    484
    491
    media_image2.png
    Greyscale

Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. 
Prong 2 is answered “NO”. There is no integrated practical application. Updating a ledger based on user getting a benefit and changing benefit label from one type to another, one currency to another, is organizing human behavior. 
	The additional elements are generic elements which when added to the idea amount to computer implementation of the idea, like computer implementation of a computer implementation of a clearinghouse (Alice). Here, in effect, we have a offer/coupon clearinghouse. An offer is a financial instrument.	
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (storage, communication interface, processor) amount(s) to a generic elements. 
Therefore, claim 1, 17 is/are directed to an abstract idea with no integrated practical application so the claims are directed to a judicial exception. Since additional elements do not provide significantly more, the claims is/are is ineligible. 
Each of the dependent claims depend from and are likewise directed to that abstract idea with limitations that are part of -- not apart from -- that idea. Dependent claims add data gathering, data labels (Ultramercial, 772 F.3d at 716‐17; buySAFE v. Google, 765 F.3d 1350, 1355 (Fed. Cir. 2014)). 
Applicant says the problem to address is promotion (Specification ¶ 1).
As to 101 eligibility, the label on the data is neither here nor there. It is not dispositive that the label be marketing here or something else there (investment, e.g. SAP America p.10 slip opinion). The difference is neither structure nor function. 
Claims 1, 17 present the same abstract idea. 
Beyond independent claim 17, independent claims 1 add interface, storage, processor. The additional limitations are equivalent to ‘computer implemented’. These other steps do not present an integrated practical application. They provide A) data gathering for calculating and storing data (receiving, processing, storing data). And they provide B) another idea – organizing, manipulating data thru math correlations. 
Because the claims are directed to an abstract idea without an integrated practical application, the claims are directed to a judicial exception. 
And it’s old and well known for a person upon switching locations to convert what he has into what he needs in order to buy, e.g. to buy locally.
Alice
clearinghouse
implemented by computer
Here
coupon redemption and currency exchange 
implemented by computer
Bilski
hedge
implemented by computer


As to 1) - 5)

    PNG
    media_image3.png
    347
    737
    media_image3.png
    Greyscale

1) - 5) are certain methods of organizing human behavior and automatically is an additional element but the result of generic application of generic technology, using computer technology to automate. Using a computer to automate doesn’t integrate the idea into a practical application and doesn’t provide significantly more.
Step 2b
As to applicant remarks that (remarks p. 9), claim 1 adds generic elements and claim 17 adds just a processor. The additional element(s) or combination of elements in the claim(s) 1, 17 amount(s) to generic elements. MPEP 2106.05.  Applicant merely appends a generic computer to the idea. The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic. 
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond” generic of ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of an idea using a generic device. In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces “a result that overrides the” generic use of these features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a “manner that we have held insufficient to transform the abstract idea into a patent-eligible invention”. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). In a search for some inventive concept, examiner looks to the specification. What we do not find is as instructive as what we do 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. We must thus conclude that the claims fail step two as well. Claims dependent from the independent claims do not cure the deficiencies and are rejected.

                                    CLAIM REJECTIONS - 35 USC § 112, b
The following is a quotation of 35 U.S.C. 112, b:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 17 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As per claim 1 it is not clear what ‘meet or exceed a criteria’ means. The claim redeems before purchase based on criteria of a purchase (spending Spec ¶ 62, 75) which hasn’t taken place.  There appears to be a conflict in that receipt of value doesn’t (redeem during transaction) and does depend on purchase (spending Spec ¶ 62, 75). The offer depends on purchase but there’s no purchase until transaction complete.
Claim 4: no antecedent for first currency. 
Claim 4: conversion based on an exchange rate of one currency to the same currency would be 1, effecting no conversion so the claim is ambiguous. Second, if the currencies are the same then first and second have no meaning, rendering the terms redundant and the claim indefinite. Examiner tried to find support to understand this but did not find any in the specification. And examiner doesn’t find same currency in the Spec. 
Appropriate correction is required.

			CLAIM REJECTIONS - 35 USC § 112, d
The following is a quotation of 35 U.S.C. 112, d:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3, 10, 15 are rejected under 35 U.S.C. 112 (d), for failing to further limit the invention; the limitation is already in the last step of the independent claim. Claims dependent on rejected claims are accordingly rejected. Conversion based on an exchange rate of one currency to the same currency would be 1, effecting no conversion. Examiner tried to find support to understand this but did not find any in the specification. Claims dependent on rejected claims are accordingly rejected.

			CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

References are cited in their entirety and you can download entire reference online anytime anywhere 

Claims 1-6, 8, 17-20 is/are rejected under 35 USC 103 as being unpatentable over Asseoff (US 20130046621) in view of Salmon (US 20130218657) in view of Battles (US 20140164084)
CLAIM 1, 17
Except for coupon settlement system (Salmon) & during the pendency of the purchase (Battles), 
Asseoff shows
[Wingdings font/0x9F] one or more hardware communication interfaces (Asseoff at least  Fig 1 and corresponding text ) that automatically, during a pendency of a purchase transaction without user input, redeem, via the one or more hardware communication interfaces, an offer with a coupon settlement system when transaction data is determined to meet or exceed the criteria for the offer  
[Wingdings font/0x9F] one or more processors   (Asseoff at least Fig 1 and corresponding text )
[Wingdings font/0x9F] computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to:     
(Asseoff at least Fig 1 and corresponding text )
Except during the pendency of the purchase (Lambert), Asseoff shows
[Wingdings font/0x9F] determine, during the pendency of  the [a] purchase transaction without input from the [a]  user, that transaction data associated with the purchase and a stored payment credentials of the user meets or exceeds a criteria of an offer  
Asseoff at least Fig 1, ¶ 19, 21-24, 27, 45, 52, 85, 110, 112-113 
Asseoff at least Fig 1, ¶ 19, 21-24, 27, 45, 52 automatically without user input 
[Wingdings font/0x9F] converting the value into an amount of jurisdiction free internal currency of the coupon settlement system based on a current exchange rate between the jurisdiction free internal currency of the coupon settlement system and the value associated with the offer 
Asseoff at least ¶ 20, 106; throughout Asseoff Fig 1 and corresponding text shows reward for purchase that meets offer and conversion of value into Plink currency and second (Facebook currency), third (Hulu currency), etc is discussed
[Wingdings font/0x9F] crediting the amount to a ledger of an account associated with the stored payment credentials in the jurisdiction free currency 
Asseoff at least ¶ 52
Not explicit in Asseoff is coupon settlement system
[Wingdings font/0x9F]receive value associated with the offer from the coupon settlement system 
Salmon is a Universal Value Exchange (title, Fig 1, 8) where instrument applicable to transaction can be determined (Salmon at least ¶ 187) and currency of an instrument can be converted into jurisdiction free internal currency (e.g. UVE points) into a value in a points simply by use of menu selections (Salmon at least Fig 1, 8) including a portion thereof (Salmon at least ¶ 145).
Salmon ¶ 45, 165 shows 
Salmon ¶ 58 exchange points/currency to UVE points
Salmon ¶ 70 UVE can be source or destination
Salmon ¶ 71 UVE points in pool can be source and target is points
Salmon ¶ 78 instrument can be converted to UVE points (jurisdiction free internal currency)
Salmon ¶ 89 an instrument can be converted to UVE points (jurisdiction free internal currency)
Salmon ¶ [145] Fig 8D-8E convert UVE points into BestBuy points is claimed convert jurisdiction free internal into points
Salmon ¶ 158, 185, 197 determine that transaction data for a purchase associated with stored payment credentials meets or exceeds a criteria of an offer
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Asseoff, Salmon. The references are both marketing, both discussing offer and exchange or conversion of instruments), and are analogous prior art. Looking at Asseoff, it would have been obvious for person of ordinary skill in the art to consult works of colleagues and find Salmon. One of ordinary skill in the art would have been reasonably prompted to make the combination. It would have been obvious to combine the references for the advantage of convertibility of value (Salmon ¶ 45, 48).
Except for during pendency, Asseoff shows the above. 
For during pendency, Battles Fig 1-2, 4, ¶ 4-5, 7-8, 17, 19-20, 22, 26, 28, 30-31, 32, Battles (e.g. ¶ 30) credit an account
It would have been obvious at the time of filing to combine Kepecs, Battles. Kepecs and Battles are analogous prior art, both coupon references. Kepecs already shows a communication interface receiving transaction data and customer can be identified via credit card, Asseoff, and shows reward associated with pendency, but not the bracketed during the pendency. It would have been obvious given Asseoff, to consult the works of colleagues in and find Battles teaching during the pendency and combine the two for the advantage of faster, more efficient coupon processing (Battles ¶ 30, real-time). 
Additionally, a person having ordinary skill in the art at the time of the invention could have made the Asseoff, Battles combination, which is just a simple arrangement of old elements performing the same function they had been known to perform, yielding no more than what one would expect from that arrangement. KSR at 406. All the claimed elements were known and one skilled in the art could have combined them with no change in their functions to yield predictable results.
CLAIM 2 
Asseoff/Salmon/Battles shows the above and Asseoff shows
claim 1, 
[Wingdings font/0x9F] receive, via the one or more communication interfaces, the transaction data from a third party payment processing system 
Asseoff at least Fig 1, ¶ 19, 21-23, 24, 27, 45, 52
CLAIM 3 
Asseoff/Salmon/Battles shows the above and Asseoff shows
claim 1, 
[Wingdings font/0x9F] receive a request from a user device associated with the account to transfer a portion of the ledger to a third party system 
Asseoff at least ¶ 23, 52, ¶ 106-107
Asseoff Fig 1 and corresponding text shows reward for purchase that meets offer and conversion of value into Plink currency and second (Facebook currency), third (Hulu currency)
Asseoff at least Fig 1, ¶ 19-20, 23 request from user device account transfer portion in Plink currency to Facebook, Hulu, game website, 108, 109
[Wingdings font/0x9F] determine a second currency associated with the third party system 
Salmon at least Fig 1, 8
[Wingdings font/0x9F] convert the portion of the ledger into a second amount of the second currency based on a current exchange rate between the jurisdiction free internal currency and the second currency 
Salmon at least Fig 1, 8
Claim 4
Asseoff/Salmon/Battles shows the above and not explicit in Asseoff but Salmon shows
The system as recited in claim 3, wherein the 
[Wingdings font/0x9F] first currency and the second currency are a same currency 
(Salmon Fig 1, 8)
Salmon ¶ 45, 165 shows 
Salmon ¶ 58 exchange points/currency to UVE points
Salmon ¶ 70 UVE can be source or destination
Salmon ¶ 71 UVE points in pool can be source and target is points
Salmon ¶ 78 instrument can be converted to UVE points (jurisdiction free internal currency)
Salmon ¶ 89 an instrument can be converted to UVE points (jurisdiction free internal currency)
Salmon ¶ [145] Fig 8D-8E convert UVE points into BestBuy points is claimed convert jurisdiction free internal into points
Salmon ¶ 158, 185, 197 determine that transaction data for a purchase associated with stored payment credentials meets or exceeds a criteria of an offer
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Asseoff, Salmon. The references are both marketing, both discussing offer and exchange or conversion of instruments), and are analogous prior art. Looking at Asseoff, it would have been obvious for person of ordinary skill in the art to consult works of colleagues and find Salmon. One of ordinary skill in the art would have been reasonably prompted to make the combination. It would have been obvious to combine the references for the advantage of convertibility of value (Salmon ¶ 45, 48).
Claim 5
Asseoff/Salmon/Battles shows the above and Asseoff shows
5.    (Original) The system as recited in claim 3, wherein the third party system is at least one of:
[Wingdings font/0x9F] a merchant system a financial system a charity system or a marketplace system 
Asseoff at least Fig 1, ¶ 19-20, 23 request from user device account transfer portion in Plink currency to Facebook, Hulu, game website, 108, 109
Claim 6
Asseoff/Salmon/Battles shows the above and Asseoff shows
6.    (Original) The system as recited in claim 1, wherein the computer-readable storage media
stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to:
[Wingdings font/0x9F] receive a request from a user device associated with the account to access the ledger
Asseoff at least ¶ 23, 52, 108 after user logon, see rewards in account
[Wingdings font/0x9F] convert a value of the ledger into the  currency based on a current exchange rate between the jurisdiction free internal currency and the  currency associated with a location of the user device
Asseoff at least ¶ 23, 52, 106
[Wingdings font/0x9F] send data representative of the value in the  currency to the user device associated with a location of the user device
Asseoff at least ¶ 23, 52, ¶ 106-107
Asseoff Fig 1 and corresponding text shows reward for purchase that meets offer and conversion of value into Plink currency and second (Facebook currency), third (Hulu currency)
Asseoff at least Fig 1, ¶ 19-20, 23 request from user device account transfer portion in Plink currency to Facebook, Hulu, game website, 108, 109
Not explicit in Asseoff is location of user device (see Salmon)
[Wingdings font/0x9F] determine a  currency associated with a location of the user device 
Asseoff at least ¶ 23, 52, ¶ 106-107
Asseoff Fig 1 and corresponding text shows reward for purchase that meets offer and conversion of value into Plink currency and second (Facebook currency), third (Hulu currency)
Asseoff at least Fig 1, ¶ 19-20, 23 request from user device account transfer portion in Plink currency to Facebook, Hulu, game website, 108, 109
Asseoff at least ¶ 23, 52, 106-107 second currency, Asseoff “determining, from the second transmission, that the purchase occurred at a physical location for the merchant”
	
Not explicit in Asseoff is location of user device (see Salmon).
Salmon Fig 1 Universal Value Exchange, Figs 10E, 10F, Fig 11B and corresponding text ¶ 162, 163, 169, ¶ 188-189
It would have been obvious at the time of filing to combine Asseoff/Salmon. The primary reference and secondary reference are in the same field and both discuss value of used item. It would have been obvious looking at Asseoff to consult works of colleagues and find Salmon’s Universal Value Exchange letting user convert into the currency he needs for where he is, namely location-based rebate currency. And it’s old and well known for a person upon switching locations to convert what he has into what he needs in order to buy locally.
Claim 8
Asseoff/Salmon/Battles shows the above and Asseoff shows
8.    (Original)    The system as recited in claim 1, wherein the computer-readable storage media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to:
[Wingdings font/0x9F] receive a request from a user device associated with the account to access the ledger
Asseoff at least ¶ 52, 107 receive a reward at website on consumer device Fig 1
send data representative of the value in the jurisdiction free internal currency to the user device 
Asseoff at least ¶ 52 receive a reward at website on consumer device Fig 1
Salmon already shows internal currency Fig 1, e.g. UVE points
CLAIM 18
Asseoff/Salmon/Battles shows the above and Asseoff shows
claim 17 further comprising
[Wingdings font/0x9F] convert a value of the ledger into the  currency associated with a location of the user device based on the current exchange rate between the jurisdiction free currency and the second currency   associated with a location of the user device
Asseoff ¶ 23, 52, 85, 66
[Wingdings font/0x9F] send data representative of the value in the  currency to the user device associated with a location of the user device 
Asseoff ¶ 23, 52, 85, 66
Asseoff shows at least ¶ 23, 52, ¶ 106-107 
Asseoff at least ¶ 23, 52, 106-107 second currency, Asseoff “determining, from the second transmission, that the purchase occurred at a physical location for the merchant”
Asseoff Fig 1 and corresponding text shows reward for purchase that meets offer and conversion of value into Plink currency and second (Facebook currency), third (Hulu currency)
Asseoff at least Fig 1, ¶ 19-20, 23 request from user device account transfer portion in Plink currency to Facebook, Hulu, game website, 108, 109
but not 
[Wingdings font/0x9F] determine a  currency associated with a location of the user device 
Asseoff at least ¶ 23, 52, ¶ 106-107
	It would have been obvious from Asseoff determining user device a merchant location and Asseoff determining currency for a merchant location (Facebook, Hulu, a game website) to determine a second currency associated with a location of the user device
Not explicit in Asseoff is location of user device (see Salmon).
Salmon Fig 1 Universal Value Exchange, Figs 10E, 10F, Fig 11B and corresponding text ¶ 162, 163, 169, ¶ 188-189
It would have been obvious at the time of filing to combine Asseoff/Salmon. The primary reference and secondary reference are in the same field and both discuss value of used item. It would have been obvious looking at Asseoff to consult works of colleagues and find Salmon’s Universal Value Exchange letting user convert into the currency he needs for where he is, namely location-based rebate currency. And it’s old and well known for a person upon switching locations to convert what he has into what he needs in order to buy locally.
CLAIM 19
Asseoff/Salmon/Battles shows the above and Asseoff shows
[Wingdings font/0x9F] receiving a request from a user device associated with the account to transfer a portion of the ledger to a third party system 
Asseoff at least ¶ 23, 52, ¶ 106-107
Asseoff Fig 1 and corresponding text shows reward for purchase that meets offer and conversion of value into Plink currency and second (Facebook currency), third (Hulu currency)
Asseoff at least Fig 1, ¶ 19-20, 23 request from user device account transfer portion in Plink currency to Facebook, Hulu, game website, 108, 109
[Wingdings font/0x9F] determine a  currency associated with the third party system 
Tune ¶ 5-9, 19-23
[Wingdings font/0x9F] convert the portion of the ledger into a second amount of the  currency associated with a location of the user device based on a current exchange rate between the jurisdiction free internal currency and the  currency associated with a location of the user device
Not explicit in Asseoff is location of user device (see Salmon).
Salmon Fig 1 Universal Value Exchange, Figs 10E, 10F, Fig 11B and corresponding text ¶ 162, 163, 169, ¶ 188-189
It would have been obvious at the time of filing to combine Asseoff/Salmon. The primary reference and secondary reference are in the same field and both discuss value of used item. It would have been obvious looking at Asseoff to consult works of colleagues and find Salmon’s Universal Value Exchange letting user convert into the currency he needs for where he is, namely location-based rebate currency. And it’s old and well known for a person upon switching locations to convert what he has into what he needs in order to buy locally.
CLAIM 20
Asseoff/Salmon/Battles shows the above. Not explicit in Asseoff is second currency … determined based … on a physical location
claim 19 wherein
[Wingdings font/0x9F] currency is determined based at least in part on a physical location associated with the third party system, a government entity associated with the third party system, or a selection by the third party system 
Asseoff at least ¶ 23, 52, 106-107 second currency, Asseoff “determining, from the second transmission, that the purchase occurred at a physical location for the merchant”
Not explicit in Asseoff is location of user device (see Salmon).
Salmon Fig 1 Universal Value Exchange, Figs 10E, 10F, Fig 11B and corresponding text ¶ 162, 163, 169, ¶ 188-189
It would have been obvious at the time of filing to combine Asseoff/Salmon. The primary reference and secondary reference are in the same field and both discuss value of used item. It would have been obvious looking at Asseoff to consult works of colleagues and find Salmon’s Universal Value Exchange letting user convert into the currency he needs for where he is, namely location-based rebate currency. And it’s old and well known for a person upon switching locations to convert what he has into what he needs in order to buy locally.

Claims 7 is/are rejected under 35 USC 103 as being unpatentable over Asseoff/Salmon/Battles in view of Davis US 20090132415
Claim 7
Asseoff/Salmon/Battles shows the above and Asseoff shows
7.    (Original)    The system as recited in claim 6, wherein the computer-readable storage media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to:
[Wingdings font/0x9F] convert a value of the ledger into the  currency associated with a location of the second user device based on a current exchange rate between the jurisdiction free currency and the  currency associated with a location of the second user device
Asseoff ¶ 23, 52, 66, 85
[Wingdings font/0x9F] send data representative of the value in the  currency associated with a location of the second user device to the second user device 
Asseoff ¶ 23, 52, 66, 85
Asseoff already has third currency ¶ 23, ¶ 106-107 and also see Salmon at least Fig 1, 8      

Asseoff determines currency of a merchant and determines device location (¶ 19-20 “determining, from the second transmission, that the purchase occurred at a physical location for the merchant”) and first, second, third currencies (¶ 23 Facebook, Hulu, game website ¶ 106-107). Tunes also shows determine third currency associated with location (Tune ¶ 5-9, 19-23) but not of second user device. 
Not explicit in Asseoff is location of user device (see Salmon).
Salmon Fig 1 Universal Value Exchange, Figs 10E, 10F, Fig 11B and corresponding text ¶ 162, 163, 169, ¶ 188-189
It would have been obvious at the time of filing to combine Asseoff/Salmon. The primary reference and secondary reference are in the same field and both discuss value of used item. It would have been obvious looking at Asseoff to consult works of colleagues and find Salmon’s Universal Value Exchange letting user convert into the currency he needs for where he is, namely location-based rebate currency. And it’s old and well known for a person upon switching locations to convert what he has into what he needs in order to buy locally.
Not explicit in Asseoff is second user device	 but Salmon has it, at least ¶ 163 and see Davis
[Wingdings font/0x9F] determine a third currency associated with a location of the second user device
Davis ¶ 6-8, 42, 44
[Wingdings font/0x9F] receive a second request from a second user device associated with the account to access the ledger 
Davis ¶ 6-8, 42, 44, (“converting of a portion of the credit account from a first currency to a second currency, the second currency is appropriate to a contemporaneous location of the mobile communication device or of the second device, or both”)
It would have been obvious at the time of filing to combine Asseoff/Davis. The primary reference and secondary reference are in the same field and both discuss value of used item. It would have been obvious looking at Asseoff to consult works of colleagues and find Davis’s  convert into the currencies he needs for where he is based on device location, namely location-based rebate currency. And it’s old and well known for a person upon switching locations to convert what he has into what he needs in order to buy locally.

RESPONSE TO REMARKS
Applicant amendment and remarks are fully considered but not persuasive.
101
As to applicant remarks that (remarks p. 7-8) that applicant “improves the conventional coupon offers systems” and “improve the technology of merchant offer systems”, the claims involve organizing human behavior redeeming a coupon and the idea of a currency exchange,  with generic technology generally applied. The claim involves data labels related to certain methods of organizing human activity, e.g. commercial interaction. The additional elements are claimed at a high level of generality. Applicant simply computer implements a coupon redemption process, solving a business problem not a technical problem.
	The additional elements are generic elements which when added to the idea amount to computer implementation of the idea, like computer implementation of a computer implementation of a clearinghouse (Alice). Here, in effect, we have an offer/coupon clearinghouse. 
Beyond independent claim 17 crediting the redeeming of an offer using a processor, independent claim 1 adds interface, storage, processor. The additional limitations are equivalent to ‘computer implemented’. These other steps do not present an integrated practical application. They provide A) data gathering for calculating and storing data (receiving, processing, storing data). And they provide B) another idea – organizing, manipulating data thru math correlations. 
Because the claims are directed to an abstract idea without an integrated practical application, the claims are directed to a judicial exception. 
As to applicant remarks that (remarks p. 9), claim 1 adds generic elements and claim 17 adds just a processor. The additional element(s) or combination of elements in the claim(s) 1, 17 amount(s) to generic elements. MPEP 2106.05.  Applicant merely appends a generic computer to the idea. The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  They are not significantly more than the idea itself. We must therefore conclude that the claims fail step 2b as well. 
Applicant remarks p.8 refers to 1)-5)

    PNG
    media_image3.png
    347
    737
    media_image3.png
    Greyscale

1)-5) are certain methods of organizing human behavior and automatically is an additional element but the result of generic application of generic technology, using computer technology to automate. Using a computer to automate doesn’t integrate the idea into a practical application and doesn’t provide significantly more.
103
In response to the amendment, examiner changes art as shown above.

CONCLUSION
Pertinent prior art cited but not relied upon:

US20170293926 Method and system for integrated reward redemption if combined w/else
US20140365289 Method and apparatus for reward calculation and disbursement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BREFFNI BAGGOT/Examiner, Art Unit 3681